DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Based upon the submitted amendment and remarks 11-12-2021, the examiner notes the estimator that estimates a sound source direction is drawn to the processing structure and signaling configured as shown in either of figures 3a or 10.
The examiner notes the estimator as recited in claim 1 is read as a distinct, non-overlapping element relative to the processor claimed in claims 1,20, where the processor and estimator are enabled as shown in fig. 3a.
The estimating of claim 11 is drawn to the function of the estimator recited in claim 1.

The examiner notes prior art to Kotecha (US 20200153498 A1), Li et al (US 20200279557 A1), Labosco (US 20200275204 A1), Wells-Rutherford et al (US 20180205830 A1) which each disclose adaptive microphone arrays used for beamforming with sound source tracking. However, they do not disclose the function of the determiner and updater as recited in claim 1, read as performing the functions recited as performed by the comparator in parent patent 10869123 claim 1. 
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
.

			
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 23, 2003